         Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 1 of 12




           UNITED STATES DISTRICT COURT
                                    District of Kansas

UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                   Case No. 19-20052-01-JAR

FENG TAO,

                       Defendant.


               GOVERNMENT’S RESPONSE TO
          MOTION FOR LEAVE TO ENTER APPEARANCE
                  AND FILE AMICUS BRIEF
                                            (Doc. 86)



       COMES NOW the United States of America, by and through Anthony W. Mattivi,

Assistant United States Attorney for the District of Kansas, and Benjamin J. Hawk, Trial

Attorney for the Counterintelligence and Export Control Section of the U.S. Department of

Justice’s National Security Division, and hereby requests the Court DENY the motion by several

organizations and individuals to enter their appearances as amici curiae and to file a brief

supporting a motion by the defendant to dismiss the Second Superseding Indictment. (Doc. 86.)

I.     INTRODUCTION

       The defendant is charged with lying to and defrauding the U.S. government and his

American employer, the University of Kansas (“KU”), to obtain federal grants and an annual
         Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 2 of 12




salary derived, in part, from those grants. While conducting federally funded research at KU, the

defendant clandestinely obtained fulltime employment at Fuzhou University (“FZU”), a Chinese

research institution associated with the Chinese government. At the same time, the defendant

was accepted into the Chinese government’s Chang Jiang Scholar Program at FZU, based on his

research involving renewable energy, a core scientific field of strategic importance to the

People’s Republic of China (“PRC”). Through his association with the Chang Jiang Scholar

Program and FZU, the defendant entered into an agreement with the Chinese government to

further the PRC’s major strategic needs, and he sought to make the PRC a world leader in the

field of renewable energy. In return, the defendant received an annual salary from FZU and

substantial funding and support from the PRC. Rather than disclose his concurrent Chinese

employment and research efforts, as he was required to do – and risk losing his six-figure KU

salary and access to hundreds of thousands of dollars in federal grant funds – the defendant

instead schemed to conceal that information from KU and the U.S. government for his own

personal gain and to advance the interests of the PRC.

       The defendant has filed two motions to dismiss the indictment (Docs. 82 & 83), one of

which (Doc. 82) is the subject of a motion by several amici seeking leave to enter appearances

and to file an amicus curiae brief. The bases for defendant’s motion to dismiss in Doc. 82 are

that the indictment fails to state an offense and that venue is not proper in the District of Kansas.

The defendant, tellingly, does not raise a claim of selective prosecution, because such an

argument is meritless here. The claims by amici, however, appear to focus specifically on

selective prosecution. They claim, incorrectly, that the government is targeting Chinese

American scientists and that what they allege to be the government’s racial and political




                                                  2
          Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 3 of 12




motivations are harming Chinese and Asian Americans. 1 Because the brief that the amici

request leave to file raises legal issues not argued by the defendant, it is not helpful to the Court’s

resolution of the issues presented by the defendant, and it otherwise does not satisfy any relevant

standard for filing such a brief in this case. The Court should therefore deny the motion from

amici for leave to enter the case, and the Court should reject the request to file an amicus curiae

brief.

II.      ARGUMENT AND AUTHORITIES

         The purpose of an amicus brief is to provide useful assistance in determining issues

before the Court. 2 The government respectfully submits the issues raised by amici are different

from – and legally unrelated to – the issues raised by the defendant in his motion to dismiss

(Doc. 82.) Further, amici, understandably, are not sufficiently familiar with the facts underlying

this prosecution to offer any fresh perspective or useful assistance to the Court in deciding the

specific legal arguments that the defendant raises in his motion. The amicus brief therefore is

inappropriate for consideration in this case.

         The defendant’s pleadings in the case have consistently misrepresented the state of the

evidence and the allegations set forth in the Second Superseding Indictment, and the amici only




1
  Amici also claim this case “seems to flow from recommendations in the Senate Staff Report,
released in 2020, which called for seven federal agencies, including the FBI, and universities to
increase efforts against the alleged threat to the U.S. research enterprise posed by Chinese
researchers and Chinese talent recruitment plans.” (Doc. 86-A at 19.) Amici do not explain how
a prosecution initiated in 2019 could “flow from” a report released in 2020.
2
  See United States v. Yaroshenko, 86 F.Supp.3d 289, 290-91 (S.D.N.Y. 2015) (“An amicus
curiae proves true to its name as a ‘friend of the court’ when it offers a fresh perspective on an
unsettled question of law that the actual parties to the litigation have not fully addressed. Here,
however, Russia seeks to comment on matters that have already been decided or that are not
truly in issue, and the Court sees no benefit in allowing it to do so. For the foregoing reasons,
Russia's application to file an amicus brief is hereby denied.”).
                                                  3
         Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 4 of 12




compound those misrepresentations. The defendant did not openly collaborate in scientific

research with a Chinese institution, as he claims. Nor is he being improperly and illegally

targeted because of his race, as the amici claim. Rather, the defendant clandestinely entered an

agreement with the government of China to further the PRC’s major strategic needs and

interests, and he knowingly and intentionally hid that fact not only from the American university

that employed him but also from the U.S. government agencies that granted him hundreds of

thousands of dollars of funding for scientific research concerning a critical component of the

United States’ renewable energy production. It was the defendant’s misrepresentations and fraud

that led to his prosecution, not his race (as alleged by amici) or overreaching by the government

(as alleged by the defendant).

       A. The China Initiative

       The defendant’s motion to dismiss (Doc. 82), asserts various bases for his argument that

the Court should dismiss the charges against him. Extraneous to his legal claims, but

nevertheless included in his motion, is a lengthy but skewed explanation of the Department of

Justice’s China Initiative, wrongly portraying the defendant as a victim of a sweeping dragnet.

Amici also complain about the China Initiative, inaccurately calling the defendant “a victim of

racial targeting.” 3 (Doc. 86-A, Amicus Brief, at 23.) Because both the defendant and amici

discuss the China Initiative in their respective pleadings, the government provides the following

brief background on it.



3
  The attack on the Department’s China Initiative and the inaccurate portrayal of the defendant as
a victim of it are perhaps the only overlap between the defendant’s motion and the amici’s
proposed brief. However, those issues are irrelevant to the defendant’s actual legal challenges to
the Second Superseding Indictment and the charges therein. The defendant’s inclusion of such
extraneous information does not otherwise turn the amici’s unhelpful brief into one that is useful
for the Court to justify its consideration.

                                                4
         Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 5 of 12




       The Department of Justice’s China Initiative is a legitimate law enforcement effort that

successfully and properly targets a documented national security threat about which Congress

has expressed concern for decades. For example, in 2000, Congress began requiring annual

reports on the current and future military strategy of the People’s Republic of China. See

National Defense Authorization Act for Fiscal Year 2000, Public Law 111-84. Those annual

reports have concluded that, in order to support its military modernization, “China uses a variety

of methods to acquire foreign military and dual-technologies, including cyber theft, targeted

foreign direct investment, and exploitation of the access of private Chinese nationals to such

technologies.” 4

       While the Justice Department has long recognized the serious threat that the Chinese

government poses to American national and economic security, in November 2018, the

Department announced the China Initiative, which is designed to focus the Department’s

resources in confronting that threat. Both the defendant and amici are espousing – while also

contributing to – a false narrative entirely unrelated to the legal issues before the Court that the

U.S. government is targeting Chinese people, when in reality the U.S. government is responding

to a national security threat posed by the government of China. As alleged in the Second

Superseding Indictment, the defendant lied to and defrauded the U.S. government and an

American university to benefit himself and the PRC and its strategic needs, and the evidence at

trial will prove that he violated 18 U.S.C. §§ 1343 (Wire Fraud) and 1001 (False Statements).

How the Department otherwise prioritizes its resources to protect our nation’s security has no




4
 2017 DOD Annual Report to Congress: Military and Security Developments Involving the
People’s Republic of China 2017 at ii. Available at http://dod.defense.gov/portals/1/Documents/
pubs/2017_China_Military _Power_Report.pdf.


                                                  5
         Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 6 of 12




bearing on the issues currently before the Court or on the defendant’s guilt or innocence.

       B. Amici’s Claims

       The amici raise entirely different issues than the defendant, and their factual arguments

are irrelevant to whether the Second Superseding Indictment is legally sufficient. Separate and

in addition to the defendant’s claim that the charges should be dismissed for lack of venue and

failure to state a claim, amici incorrectly argue that the government is targeting Chinese

Americans based on their ethnicity rather than on suspected criminal activity. (Doc. 86-A at 10.)

Of course, because the evidence in this case is not yet a matter of public record, the only

knowledge amici have concerning the defendant’s alleged criminal activity in this case is from

the Second Superseding Indictment and various news accounts (including defense counsel’s

claim to the Wall Street Journal, as reported on November 17, 2019, that the defendant “rejected

the teaching position at Fuzhou and verbally told Fuzhou that [he was rejecting it],” which the

evidence at trial will show is not accurate). 5 Similarly, amici claim that the government’s

“overzealous and broad prosecutions” criminalize matters that previously had been considered

collaboration or open research. (Doc. 86-A at 17.) This argument by amici expands upon – but

nevertheless is different from – the defendant’s claim that the government is attempting to

criminalize a garden-variety employment dispute. (Doc. 82 at 3.)

       To be sure, there is nothing about the allegations set forth in the Second Superseding

Indictment to suggest, however remotely, that the defendant is charged with engaging in open

and honest collaborative research. Nor does this case involve a simple employment dispute with




5
  Viswanatha, A.and O’Keefe, K., 2019. U.S. Struggles to Stem Chinese Efforts to Recruit
Scientists. Wall Street Journal, [online] Available at: <https://www.wsj.com/articles/u-s-
struggles-to-crack-down-on-chinese-efforts-to-recruit-scientists-11574010542?mod=
searchresults&page=1&pos=1> [Accessed 7 September 2020].
                                                 6
          Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 7 of 12




no federal interest. Rather, it involves a defendant who conducted U.S. government-funded

energy research while intentionally concealing from his U.S. employer and the U.S. granting

agencies the fact that he conducted research for the Chinese government at a Chinese research

institution. Respectfully, amici are wholly unqualified to assist the Court here, because they are

not privy to the evidence or all of the facts in this case. More importantly, amici do not satisfy

any of the relevant legal requirements for entering an appearance in the case.

        C. Legal Standard

        A district court has broad discretion to appoint amici curiae. Hoptowit v. Ray, 682 F.2d

1237, 1259 (9th Cir. 1982). Defined as a “friend of the court,” an amicus curiae does not

represent the parties, but participates solely for the benefit of the court. Cobell v. Norton, 246 F.

Supp. 2d 59, 62 (D.D.C. 2003).

        Although neither the Supreme Court nor the Tenth Circuit has set forth a standard for the

filing of amicus briefs at the district court level (the standard for filing of such briefs at the

circuit court level will be addressed below), the Seventh Circuit, for example, has described three

instances in which leave to file an amicus brief should be granted: (1) “when a party is not

represented competently or is not represented at all[;]” (2) “when the amicus has an interest in

some other case that may be affected by the decision in the present case (though not enough

affected to entitle the amicus to intervene and become a party in the present case)[;]” or (3)

“when the amicus has unique information or perspective that can help the court beyond the help

that the lawyers for the parties are able to provide.” Ryan v. Commodity Futures Trading

Comm'n, 125 F.3d 1062, 1064 (7th Cir. 1997); Strasser v. Doorley, 432 F.2d 567, 569 (1st Cir.

1970) (“a district court lacking joint consent of the parties should go slow in accepting . . . an

amicus brief unless, as a party, although short of a right to intervene, the amicus has a special



                                                    7
         Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 8 of 12




interest that justifies his having a say, or unless the court feels that existing counsel may need

supplementary assistance”); see also Sonoma Falls Developers, LLC v. Nevada Gold & Casinos,

Inc., 272 F. Supp. 2d 919, 925 (N.D. Cal. 2003).

        None of the criteria set forth by the Seventh Circuit are met here. First, the defendant in

this case is competently represented. Second, while the amici appear to broadly challenge the

Department of Justice’s China Initiative, they otherwise have not demonstrated an interest in any

other pending case that could be affected by the Court’s ruling on the defendant’s motion to

dismiss for failure to state an offense and lack of venue (Doc. 82). Finally, the amici do not

possess any unique information or perspective relevant to the legal issues currently before the

Court. As discussed above, amici have no information about the evidence proving the criminal

conduct at issue here, other than what’s been alleged in the Second Superseding Indictment; any

unique information or perspective they may offer pertains only to matters extraneous to the

issues raised by the defendant’s motion. Importantly, the amici do not raise the same issues as

the defendant, nor do their claims support his legal arguments. As discussed in detail below, that

flaw alone is fatal to the request to appear as amici.

        Counsel for the amici has provided the government with two examples of district court

cases within the Tenth Circuit in which amicus briefs were accepted. The government

respectfully submits each of these cases is easily distinguishable from the situation presented

here.

        In United States v. Bader, 2009 WL 2219258 (D. Colo. 2009), the issue before the court

was whether the defendant used human growth hormone, which he imported, as an ingredient in

creating a “compounded” drug. The court there understandably allowed an amicus brief by the

International Academy of Compounding Pharmacists and the American Pharmacists’



                                                  8
         Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 9 of 12




Association. Additionally, in United States v. Rivas-Lopez, 988 F. Supp. 1424 (D. Utah 1997),

the district court considered whether 18 U.S.C. § 3501 applied to what it characterized as “off-

Miranda” statements made to a trooper during the course of a traffic stop. There the court

allowed the Safe Streets Coalition, represented by Paul G. Cassell (at the time, a professor at the

Quinney College of Law at the University of Utah and noted criminal law expert), to submit an

amicus brief addressing the applicability of § 3501 in that context. In neither of those cases were

amicus opining on the basis for, and validity of, a prosecution about which they knew nothing

except for the public allegations set forth in the indictment and biased, self-interested comments

by the defendant’s counsel in newspaper articles.

       Counsel for the amici also provided the government with United States v. Alkaabi, 223

F.Supp.2d 583 (D.N.J. 2002). While the court appointed amicus counsel in that New Jersey

district court case, even it is significantly and meaningfully different from this situation.

       Alkaabi was a wire fraud case that involved a scheme to deprive the Educational Testing

Service, a New Jersey firm that designed and administered the Test of English as a Foreign

Language (TOEFL), of its interest in maintaining the integrity of the testing process. The

question before the court was whether the scheme constituted a deprivation of property within

the meaning of the mail fraud statute. Because a large percentage of the defendants in similar

cases were citizens of Saudi Arabia, the court allowed the Royal Embassy of Saudi Arabia to

enter an appearance and file an amicus curiae brief. Although some citizens of the People’s

Republic of China are presently charged in the United States with fraud offenses involving

academic institutions and federally funded research, like the defendant in this case, Alkaabi

recognized restrictions on amicus briefs. Amici here fail to overcome those restrictions.

       The court in Alkaabi noted that there is no rule governing appearance of an amicus curiae



                                                  9
         Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 10 of 12




in the United States District Courts, so it looked for guidance from the Third Circuit’s

application of Fed. R. App. P. 29, which governs the appearance of amici in federal appellate

courts. Under Rule 29, amicus status is typically granted when: (1) the amicus has a “special

interest” in the particular case; (2) the amicus’ interest is not represented completely or at all in

the case; (3) the proffered information is timely and useful; and (4) the amicus is not partial to a

particular outcome in the case. Alkaabi, 223 F.Supp.2d at 592 (citing Sciotto v. Marple Newton

Sch. Dist., 70 F.Supp.2d 553, 554 (E.D. Pa. 1999)). The court noted that a partisan stance has

not necessarily been found to be a bar to appearing as an amicus, and it recognized both the

heightened scrutiny faced by Saudi citizens and the resulting interest the Royal Embassy

therefore had in the case. As such, it granted the Embassy’s motion to participate in the case.

       But this case presents a different set of circumstances. Assuming, arguendo, that amici

have a special interest in this case and are not partial to a particular outcome, amici nonetheless

cannot meet the second prong of the Rule 29 test. The defendant is competently represented as

to all issues before the Court. More importantly, they cannot meet the third prong of the test.

The information and arguments offered by the amici, as pointed out above, are not only untimely

and not useful to resolving the defendant’s motion to dismiss, they are completely irrelevant to

the issues he raises before the Court. This alone defeats the Rule 29 test, and it flows directly

into the next flaw in amici’s request.

       The Alkaabi court recognized that an amicus “cannot initiate, create, extend, or enlarge

issues.” Alkaabi at 593, fn. 19, citing Waste Mgmt. of Pa., Inc. v. City of York, 162 F.R.D. 34, 36

(M.D.Pa. 1995) and Wyatt By and Through Rawlins v. Hanan, 868 F.Supp. 1356, 1358-59

(M.D.Ala. 1994). Here, the bases for defendant’s motion to dismiss are: (a) that the indictment

fails to state an offense, and (b) that venue is not proper in the District of Kansas. The claims by



                                                  10
        Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 11 of 12




amici, however appear to focus on selective prosecution and the perceived targeting of Chinese

American scientists. Because amici’s brief raises issues not argued by the defendant, their brief

is not permissible under the test described in Alkaabi.

       In sum, respectfully, amici have not provided the Court with any reasonably and

objectively accurate authority under which their entry is appropriate in this case. No standard for

acceptance of an amicus brief justifies consideration of the amici’s brief in this case. The Court

should therefore DENY the motion.

III.   CONCLUSION

       In conclusion, whether to appoint amicus curiae and allow filing of a brief is entirely

within the Court’s broad discretion. In this case, however, amici do not qualify as “friends of the

court” because, respectfully, they offer nothing that would assist the Court’s determination of the

legal issues before it. The amici therefore do not meet any relevant legal criteria for appointment

of an amicus curiae. The Court should reject the motion by amici for leave to enter an

appearance and file a brief in support of the defendant’s request to dismiss the charges.

                                              Respectfully submitted,

                                              STEPHEN R. McALLISTER
                                              UNITED STATES ATTORNEY


                                              s/   AW Mattivi
                                              ANTHONY W. MATTIVI
                                              Assistant United States Attorney
                                              District of Kansas
                                              290 Carlson Federal Building
                                              444 SE Quincy Street
                                              Topeka, KS 66683
                                              Telephone: (785) 295-2850
                                              Anthony.Mattivi@usdoj.gov




                                                   11
       Case 2:19-cr-20052-JAR Document 87 Filed 09/09/20 Page 12 of 12




                                             s/   Benjamin J. Hawk
                                            BENJAMIN J. HAWK
                                            Trial Attorney
                                            National Security Division
                                            U.S. Department of Justice
                                            950 Pennsylvania Avenue NW
                                            Washington, D.C. 20530
                                            Telephone: (202) 233-0986
                                            Benjamin.Hawk@usdoj.gov



                               CERTIFICATE OF SERVICE
        I hereby certify that on the 9th day of September, 2020, I caused the foregoing
pleading to be filed with the Clerk of the Court, with a true and accurate copy provided to each
counsel of record in the case. I also certify that I provided a copy by email to counsel of record
in the case, as well as counsel for putative amicus curiae.

                                                  AW Mattivi
                                              Anthony W. Mattivi




                                                  12
